Claims 16-26, 30-62 are canceled.  Claims 1-15, 27-29 are pending and under consideration.

Priority:  This application is a 371 of PCT/US18/45968, filed August 9, 2018.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claims 1, 27 are drawn to a method of treating a malarial infection or Plasmodium-infected blood, comprising administering (to a subject in need thereof) or exposing the Plasmodium-infected blood to an effective amount of an enzyme conjugate comprising a variant cystathione-gamma-lyase (CGL) enzyme conjugated to a ligand, wherein the variant CGL enzyme has L-methioninase activity, and wherein the ligand has the ability to specifically and stably bind to at least one of an external receptor and a binding site present on an outer surface of an erythrocyte infected with a Plasmodium parasite, wherein the at least one of an external receptor and a binding site to which the ligand binds is not present on an outer surface of an uninfected healthy erythrocyte.

The recited genus of variant CGL enzymes, ligands, and prodrugs are defined through their activity only and do not require any particular structure.  
Claims 5-7 are dependent on claim 1 and recite structural features for the variant CGL enzyme.  Claim 5 recites the variant CGL enzyme has an amino acid sequence that is at least about 90% identical to the amino acid sequence of SEQ ID NO: 2 and having substitutions at positions 59, 119, 339 thereof, or is at least about 90% identical to the amino acid sequence of SEQ ID NO: 1 and having substitutions at positions 58, 118, 338, thereof.  There is no guidance regarding which 10% may vary from the recited SEQ ID NOS. besides the substitutions at the indicated positions, nor whether insertions, deletions, and/or substitutions with which amino acid residue is introduced at which location of the recited SEQ ID NO.  Claim 6 recites wherein the variant CGL enzyme is at least about 90% identical to a wild type CGL enzyme.  The recited genus of variant CGL enzyme is defined through its activity only and does not require any particular structure and it is unclear what is identical with the wild type CGL enzyme having no particular structure, i.e. the activity, the structure, and which and/or how the 10% vary.  Regarding claim 7, in view of the grammatically indefinite article “an”, the recitation of an amino acid sequence encompasses any two or more contiguous amino acids of SEQ ID NO: 3 or 4.

The specification discloses representative species of the respective genus of variant CGL enzymes are SEQ ID NO: 3 and 4, a representative species of the respective genus of ligand binding to erythrocyte is annexin V, and a representative species of the respective genus of prodrugs is selenomethionine.  Other than the two representative species of the variant CGL enzymes, a single representative species of the ligand, and a single representative species of the prodrug, the specification fails to disclose any other variant CGL enzymes, ligands, and prodrugs.  However, the skilled artisan cannot necessarily envision the detailed structures of ALL the variant CGL enzymes conjugated to ligands able to bind to infected erythrocytes and further able to convert any prodrug, that successfully treat malaria infection and/or Plasmodium-infected blood, because the specification provides no guidance as to which structural features are essential and critical to have activity to treat malaria, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating or making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

Claims 1-15, 27-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an enzyme conjugate comprising a , does not reasonably provide enablement for a method of treating a malarial infection or Plasmodium-infected blood, comprising administering (to a subject in need thereof) or exposing the Plasmodium-infected blood to an effective amount of an enzyme conjugate comprising a variant cystathione-gamma-lyase (CGL) enzyme conjugated to a ligand, wherein the variant CGL enzyme has L-methioninase activity, and wherein the ligand has the ability to specifically and stably bind to at least one of an external receptor and a binding site present on an outer surface of an erythrocyte infected with a Plasmodium parasite, wherein the at least one of an external receptor and a binding site to which the ligand binds is not present on an outer surface of an uninfected healthy erythrocyte.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The instant claims are drawn to methods of treating a malarial infection or Plasmodium-infected blood, comprising administering (to a subject in need thereof) or exposing the Plasmodium-infected blood to an effective amount of an enzyme conjugate comprising a variant cystathione-gamma-lyase (CGL) enzyme conjugated to a ligand, wherein the variant CGL enzyme has L-methioninase activity, and wherein the ligand has the ability to specifically and stably bind to at least one of an external receptor and a binding site present on an outer surface of an erythrocyte infected with a Plasmodium parasite, wherein the at least one of an external receptor and a binding site to which the ligand binds is not present on an outer surface of an uninfected healthy erythrocyte.  As such, the broadest reasonable interpretation of the claimed method is that it allows treatment of any malaria infection (caused by Plasmodium) and all symptoms thereof.  Thus, the claims encompass an unreasonable number of conditions not Plasmodium species, which the skilled artisan would not know how to treat given the variety of potential causes in the sophisticated and dynamic in vivo environment with particular respect to the complex nature of malaria.  The instant specification does not adequately describe a method of administering an enzyme conjugate comprising a variant cystathione-gamma-lyase (CGL) enzyme conjugated to a ligand, wherein the variant CGL enzyme has L-methioninase activity, and wherein the ligand has the ability to specifically and stably bind to at least one of an external receptor and a binding site present on an outer surface of an erythrocyte infected with a Plasmodium parasite, to a subject in need thereof suffering from a malaria infection and/or Plasmodium infection in the blood and associated symptoms thereof, wherein said method has been shown or can reasonably be predicted to produce a beneficial result.  Further, there could be a myriad of variant CGL enzymes conjugated to ligands that may or may not bind to infected erythrocytes, and further able to convert any prodrugs that may or may not treat any malaria infection caused by a Plasmodium.  Therefore, for the instant claimed invention, it would require an undue burden of experimentation for a skilled artisan to determine exactly which variant CGL enzymes conjugated to which ligands able to bind to infected erythrocytes and further able to convert which prodrugs, and at which effective amount(s), have biological activity and therapeutic activity for treating a malaria infection caused by Plasmodium.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  
In this instance, the quantity of experimentation would be large since there are an unlimited number of conditions and/or symptoms associated with malaria infection caused by a Plasmodium species and a myriad of variant CGL enzymes conjugated to ligands that may or may not bind to infected erythrocytes, and further able to convert any prodrugs that may or may not treat any malaria infection caused by a Plasmodium.  The recited variant CGL enzymes, ligands, and/or prodrugs are defined through their activity only and do not require any particular structure.  While some of the dependent claims recite structural features for the variant CGL enzyme, i.e. claims 5-7, there is no guidance regarding which 10% may vary from the recited SEQ ID NOS. besides the substitutions at the indicated positions, nor whether insertions, deletions, and/or substitutions with which amino acid residue is introduced at which location of the recited SEQ ID NO.  In claim 6, it is unclear what is identical with the wild type CGL enzyme having no particular structure, i.e. the activity, the structure, and which and/or how the 10% vary.  Regarding claim 7, in view of the grammatically indefinite article “an”, the recitation of an amino acid sequence encompasses any two or more contiguous amino acids of SEQ ID 
“[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” See MPEP § 2164.03.
With regard to malaria treatment, identifying new medicines remains a challenge due to spread of resistance, chemical stability, identifying molecules having a long half-life (Burrows et al. p 1-2, 8).  Drugs having long half-lives normally have high metabolic stability and are therefore, likely to be promiscuous for many human receptors and cause frequent adverse events (Burrows et al. p. 8).  Further, the claimed invention is complex in that “treating” a malaria infection would include all stages of malaria infection, including eradicating or eliminating Plasmodium in all its stages, including dormant liver stages…it is important to underlie that this may not be achievable (Burrows et al. p. 3), and all degrees of infection, including severe malaria, including cerebral malaria (Burrows et al. p. 14).  With respect to cerebral malaria caused by Plasmodium falciparum, it is known that eliminating the parasite is an essential step in the treatment of cerebral malaria; in addition, associated complications need to be recognized and treated, where there are differences in the clinical features of adult cerebral malaria and cerebral malaria in children (Mishra et al. p. 302).  Cerebral malaria in adults is associated with complications, including one or more of acute renal failure, jaundice, severe anemia, 
Therefore, determining whether said proteins and/or prodrugs have therapeutic value when administered to a patient in need thereof for treating any malaria infection is very unpredictable in nature.  The relative level of skill in this art is very high.  The predictability as to what substantially similar protein and/or protein combinations will have which activity and/or therapeutic activity for treatment of a malaria infection caused by Plasmodium is zero.
The instant specification fails to show actual reduction to practice of treating any malaria infection caused by Plasmodium and symptoms thereof, by administering an enzyme conjugate comprising any variant CGL enzyme conjugated to any ligand that may or may not bind to infected erythrocytes, and further able to convert any prodrugs, to any subject in need thereof, and fails to provide adequate guidance on how to overcome the art-recognized difficult nature of this goal.  Thus one skilled in the art could not make and use the claimed invention for treating a malarial infection or Plasmodium-infected blood as claimed.
When the factors are considered in their entirety, the Wands analysis dictates a finding of undue experimentation and thus, the claims are not enabled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Suradji et al. (2011 Parasitology 138:  1852-1862) in view of Harrison et al. (US 20160089350; cited as US 9987241 on IDS 03.08.19) and Eda et al. (2002 Cell Physiol Biochem 12:  373-384).
Suradji et al. disclose malaria is a parasitic disease caused by infection with Plasmodium sp.  Plasmodium falciparum has been for some time developing resistance against known anti-malarial drugs; therefore, a new drug is needed (p. 1852).  Selenium (Se), an essential trace element, has been reported to have an anti-plasmodial effect (p. 1852).  Suradji et al. disclose SeO2-3, methylseleninic acid (MSeA), selenomethionine (SeMet), and selenocystine have anti-plasmodial activities that induce apoptosis-like cell death in P. falciparum; the apoptosis-like cell-death mechanism can be beneficial to the growing problem of drug resistance (p. 1852).  It is disclosed that the generated methylselenol (CH3SeH) is the most biologically active chemical from Se against human cancer cells (p. 1852).  Suradji et al. disclose that SeMet, as well as SeO2-3, MSeA, and selenocystine, has been reported to induce apoptosis in human cancer cells by generating intermediate Se metabolites, H2Se or CH3SeH, which activates the apoptosis cascade; this finding highlights the possibility of another apoptosis-like cell-death pathway in P. falciparum that depends on the generation of apoptosis-inducing Se metabolites (p. 1859-1860).  Suradji et al. do not teach an enzyme conjugate comprising a variant cystathione-gamma-lyase (CGL) enzyme conjugated to a ligand.
P. falciparum-infected red cells and was determined by using fluorescein-labeled annexin V, which specifically binds to PS (p. 373).
Harrison et al. disclose an enzyme prodrug therapy comprising a targeted enzyme conjugate and a prodrug (at least paragraph 0035).  It is disclosed that the enzyme conjugate has a ligand attached, wherein the ligand is an annexin V (at least paragraph 0053) and the enzyme attached to the ligand of the enzyme conjugate is an enzyme capable of converting the prodrug, wherein the enzyme is a variant CGL having L-methioninase activity (at least paragraph 0059).  It is disclosed annexin V binds with very high affinity to PS-containing phospholipid bilayers (paragraph 0054).  The enzyme conjugate comprising variant CGL are used in combination with a prodrug, where the prodrug is selected from among others selenomethionine, which is converted to methylselenoyl (at least paragraph 0065, p. 7 Table 1, paragraph 0111).  Harrison et al. disclose the enzyme conjugate and prodrug therapy is easy to produce, can be easily administered, and minimal side effects since the prodrug is converted at the target site (at least paragraph 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of treating a malaria infection in a subject, comprising administering to a subject in need thereof an effective amount of an enzyme conjugate comprising a variant CGL enzyme conjugated to a ligand, wherein the ligand is annexin V, and the prodrug selenomethionine (instant claims 1-15, 27-29).  The motivation to do so given by the prior art.  Suradji et al. disclose selenomethionine P. falciparum.   It is disclosed that selenomethionine can be administered as a targeted therapy with the enzyme conjugate comprising variant CGL where the selenomethionine is converted to methylselenoyl at the target site (Harrison et al.).  Harrison et al. disclose the enzyme conjugate comprising variant CGL has the ligand annexin V attached, which binds with very high affinity to PS-containing phospholipid bilayers.  It is disclosed that PS is exposed on P. falciparum-infected red blood cells (Eda et al.).  Therefore, one of ordinary skill would have reasonable motivation to arrive at the claimed method of treating malaria infection in a subject in need thereof, comprising administering to the subject an effective amount of an enzyme conjugate comprising a variant CGL enzyme conjugated to annexin V and selenomethionine because there was interest in developing anti-malarial drugs and/or drugs against P. falciparum.  One of ordinary skill would have a reasonable expectation of success because it is disclosed that the enzyme conjugate comprising a variant CGL enzyme conjugated to annexin V binds to PS, which is exposed on P. falciparum-infected red blood cells, and selenomethionine has anti-plasmodial activities that induce apoptosis-like cell death in P. falciparum.
Regarding the properties of the ligand and/or enzyme recited in at least instant claims 1, 27, since the enzyme conjugate disclosed in the prior art comprises the same structural features claimed, it would be obvious that the enzyme conjugate of the prior art comprises the limitations recited.
Regarding instant claims 2, 28, as noted above, it is disclosed that the selenomethionine administered with the enzyme conjugate comprising variant CGL is converted to methylselenoyl at the target site (Harrison et al. at least paragraph 0065, p. 7 Table 1, paragraph 0111).

Regarding instant claims 8-10, as noted above, it is disclosed that the ligand attached to the variant CGL enzyme is annexin V, which binds with very high affinity to PS-containing phospholipid bilayers (Harrison et al. paragraph 0054).
Regarding instant claims 11-13, it is disclosed that the enzyme and the ligand of the enzyme conjugate may be directly coupled together or indirectly coupled together via a linker; in addition the enzyme may be conjugated to polyethylene glycol (PEG) (Harrison et al. paragraph 0062).
Regarding instant claim 15, it is disclosed that PS is exposed on P. falciparum-infected (Eda et al.).  Therefore, it would be obvious that the enzyme conjugate is substantially maintained on the outer surface of the infected erythrocyte since the ligand attached to the variant CGL enzyme is annexin V, which binds with very high affinity to PS-containing phospholipid bilayers (Harrison et al. paragraph 0054).
Regarding instant claim 4, Harrison et al. disclose allowing the free (unbound) enzyme conjugate to clear from the subject’s bloodstream before administering the prodrug (at least paragraph 0067).


No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656